[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE SPECIAL DEFENSE
The plaintiff moves to the strike the special defense filed by the defendant, Gary A. Pruitt, on November 3, 1998. The special defense claims that the defendant, Pruitt, reinstated the CT Page 11229 note and mortgage through March 31, 1998. The defendant, Pruitt, also claims that he tendered subsequent payments to the plaintiff, which were refused.
The plaintiff moves to strike the special defense, three
times (March 30, 1999, May 18, 1999 and May 20, 1999). The reason for three separate motions is unclear. Possibly the plaintiff believes in the theory of "three strikes and you're out."
Unfortunately for the plaintiff, the motions to strike all fail.
The defendant, Pruitt, has alleged in his special defense that he has made payment. Payment is always a valid legal defense to an action to collect on a note, or to foreclose a mortgage. Whether or not payment was actually made, is for the trier of fact to determine.
The traditional defenses available in foreclosure actions are "payment, discharge, release or satisfaction . . ., or, if there had never been a valid lien." (Emphasis added). SouthbridgeAssociates, LLC v. Garofalo, 53 CA 11, 15 (1999). The Practice Book § 10-50 states in relevant part: "Thus, . . . payment (even though nonpayment is alleged by the plaintiff), . . . must be specially pleaded. . . ." The defendant, Pruitt, has met this requirement.
Therefore, the plaintiffs three Motions to Strike (dated March 30, 1999, May 18, 1999 and May 20, 1999) are Denied.
BY THE COURT,
HON. JONATHAN J. KAPLAN